Citation Nr: 0029132	
Decision Date: 11/03/00    Archive Date: 11/09/00

DOCKET NO.  97-34 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for  hearing loss.

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran had verified active duty from January 1975 to 
January 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Houston, Texas, which, inter alia, denied claims by the 
veteran seeking entitlement to service connection for hearing 
loss and headaches and held that new and material evidence 
had not been submitted to reopen a claim for entitlement to 
service connection for a cervical spine disorder.

This case was before the Board in August 1999, at which time 
it remanded the above issues back to the RO for additional 
development.


REMAND

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  While 
VA does not have a duty to assist a claimant until a well-
grounded claim has been presented, it does have a duty to 
develop the claim.  See 38 U.S.C.A. § 5107(a)  (West 1991); 
38 C.F.R. § 3.159(a)  (1999).  This includes obtaining any 
pertinent evidence that the claimant has indicated may be 
available and notifying the claimant of his or her 
responsibility for furnishing evidence to rectify any defects 
in a claim.  38 U.S.C.A. § 5103(a)  (West 1991); 38 C.F.R. 
§ 3.159(b), (c)  (1999).  The duty to develop the record also 
includes attempting to obtain service medical records and VA 
medical records that the claimant has indicated are 
available.  Id.; see also VBA Letter 20-99-60  (August 30, 
1999) (stating that service and VA medical records are to be 
requested in all cases); McCormick v. Gober, No. 98-48, slip 
op. at 12-13 (U.S. Vet. App. August 18, 2000) (VBA Letter 20-
99-60 includes substantive provisions that have the force of 
law and which require VA to attempt to obtain service and VA 
records.).  In this case, full development of the veteran's 
claim has not yet been accomplished.

As mentioned above, the Board initiated appellate review of 
this case in August 1999.  At that time, it found that the 
veteran alleged service in the Air Force Reserves from 1986 
to 1992, but that no service medical or personnel records 
pertaining to that period of service was of record.  It 
remanded the case back to the RO in order to attempt to 
obtain any and all associated records from the appropriate 
records repositories.  In response, the claims file shows 
that the RO sent request letters to the commander of the 
veteran's Air Force Reserve unit and to the commander of the 
Air Force Reserve Personnel Center, with negative results.  
The response from the Air Force Personnel Center suggested 
that the National Personnel Records Center (NPRC) be 
contacted.  There is no indication that the RO contacted the 
NPRC.  

In light of the above, another remand is necessary.  There 
are service records which could possibly support the 
veteran's claim and, as these records are in the possession 
of the United States government, the Board finds that 
attempts must be made to obtain these records and associate 
them with the claims folder prior to reaching a decision in 
this case.  See 38 C.F.R. § 19.9  (1999) (stating that if 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board is required to remand the case 
back to the agency of original jurisdiction); Stegall v. 
West, 11 Vet. App. 268, 270  (1998) (A remand is necessary 
when the directives of a prior remand are not followed.).

The Board makes no determination as to whether or not the 
above claims are well grounded.  See 38 U.S.C.A. § 5107(a)  
(West 1991).

Accordingly, further appellate consideration will be deferred 
and this case in hereby REMANDED to the RO for the following 
development:

1.  The RO should attempt to obtain any 
and all available service medical and 
personnel records associated with the 
veteran's service in the Air Force 
Reserves from 1986 to 1992.  In 
particular, the RO should submit a 
request for such records to the National 
Personnel Records Center in St. Louis, 
Missouri, and, if unsuccessful, take any 
other necessary steps to obtain such 
records.  If its attempts are 
unsuccessful, the RO should notify the 
veteran and provide him with the 
opportunity to submit such records 
himself.  Copies of all correspondences 
made and records obtained should be made 
part of the claims folder.

2.  After completion of the above, the RO 
should review its decision on the claims 
for entitlement to service connection for 
hearing loss and headaches and on whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for a cervical spine disorder, 
to determine if any change is warranted 
in that decision.

3.  Thereafter, if any decision remains 
adverse to the veteran, he and his 
representative should be so notified, and 
provided with a reasonable period of time 
within which to respond.  He and his 
representative should be furnished a 
Supplemental Statement of the Case in 
accordance with 38 U.S.C. § 7105 (West 
1991).  The RO should ensure that the 
Supplemental Statement of the Case 
contains all relevant statutory and 
regulatory provisions that were not set 
forth in the Statement of the Case.  The 
veteran and his representative should be 
given the opportunity to respond thereto.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	THOMAS J. DANNAHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


